DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2019-050246 to Takebayashi et al in view of United States Patent No. 5708556 to van Os et al. 
United States Patent Application No. 2021/0320025 to Takebayashi is used as the English language equivalent (as it is the continuation of PCT/JP2020/009189, the Japanese Application Priority Date being derived from both publications).
In regards to Claim 1, Takebayashi teaches an electrostatic chuck Fig. 1-3 configured to suck and hold a suction target W (suction being done though clamping, i.e., electrostatic suction [0022]), comprising: a base body (plate 4) on which the suction target is placed (as shown in Fig. 2), the base body having a gas hole (10, 20, 30 see [0040] which talks about the lift pin holes as also being a gas supply hole) for 5supplying a gas to the suction target [0040]; and a plurality of electrostatic electrodes 6, 8 embedded in the base body, the electrostatic electrodes comprising a positive electrode 6 and a negative electrode 8, wherein as seen from above, the positive electrode and the negative electrode are arranged to face each other with a first gap around the gas hole (as shown in Fig. 2), the positive electrode 6 and the 10negative electrode 8 are arranged to face each other with a first path on the positive electrode-side and a second path on the negative electrode-side (as shown in Fig. 3 for the specific embodiment), the first path and the second path formed with the gas hole being interposed therebetween and the positive electrode and the negative electrode are arranged to face each other with a second gap around the gas hole, the first path and the second path extend along an outer periphery of the gas hole with the gas 15hole being interposed therebetween, converge to be the first gap at a first end, and converge to be the second gap at a second end, wherein as seen from above, at a place at which the first path and the second path converge to be the first gap, a first distance between the gas hole and the positive electrode is constant in the first path except the first and third corner portions, a 25second distance between the gas hole and the negative electrode is constant in the second path except the second and fourth corner portions, and the first distance and the second distance are the same (as shown in Fig. 3) [0021-0046].  
Takebayashi does not expressly teach a first corner portion formed by the positive electrode is rounded and a second corner portion formed by the negative electrode is rounded, and at a place at 20which the first path and the second path converge to be the second gap, a third corner portion formed by the positive electrode is rounded and a fourth corner portion formed by the negative electrode is rounded, as seen from above, i.e., rounded corners.
Van Os teaches a support body 12 Fig. 8-11  with an electrode assembly 20, with a top surface 14 for supporting a substrate/target/wafer 6 with gas distribution grooves 136 that are formed in the top surface (Col. 3 line 24-Col. 10 line 67), wherein the grooves are curved with a specific curvature to avoid the ignition of the gas due to plasma enhanced systems and the potential differences therein (Col. 9 lines 49-65).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Takebayashi to make the edges and corners of the grooves/gaps rounded, as per the teachings of van Os. One would be motivated to do so for the predictable result of preventing the ignition of gas therein. See MPEP 2143 Motivation A. The resulting apparatus, with rounded grooves/gaps, would result in the corners also be rounded to prevent ignition/arcing in the spaces therein, thus resulting in a first corner portion formed by the positive electrode is rounded and a second corner portion formed by the negative electrode is rounded, and at a place at 20which the first path and the second path converge to be the second gap, a third corner portion formed by the positive electrode is rounded and a fourth corner portion formed by the negative electrode is rounded, as seen from above, i.e., rounded corners, thus fulfilling the limitations of the claim.
In regards to Claim 2, Takebayashi teaches wherein as seen from above, a third 30distance between the positive electrode and the negative electrode in a width direction of the first gap is the same as a fourth distance between the positive electrode and the negative electrode in a width direction of the second gap, as shown in Fig. 3.
In regards to Claim 3, Takebayashi teaches wherein the first distance, the second distance, the third distance and the fourth distance are all the same, as shown in Fig. 3.
In regards to Claim 6, Takebayashi teaches an electrostatic chuck but does not expressly teach a substrate fixing device comprising: a base plate; for the electrostatic chuck.
Van Os teaches a support body 12/substrate fixing device comprising an electrostatic chuck on top of a base plate 28.
Because it is known to create a support fixing device with the base plate and an electrostatic chuck, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Takebayashi by placing the electrostatic chuck on that of Van Os, for the predictable result of placing an electrostatic chuck on a support fixing device base plate. See MPEP 2143 Motivation A. The resulting apparatus fulfills the limitations of the claim.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP2019-050246 to Takebayashi et al in view of United States Patent No. 5708556 to van Os et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2018/0337026 to Firouzdor et al.
United States Patent Application No. 2021/0320025 to Takebayashi is used as the English language equivalent (as it is the continuation of PCT/JP2020/009189, the Japanese Application Priority Date being derived from both publications).
The teachings of Takebayashi in view of van Os are relied upon as set forth in the above 103 rejection of Claim 1.
In regards to Claim 4, Takebayashi in view of van Os does not expressly teach 5a porous body arranged in the gas hole, the porous body having a plurality of pores communicating with each other.  
Firouzdor et al teaches and electrostatic chuck 225 Fig. 2A for a substrate support assembly 200, wherein the gas channels therein have a porous plug 245 in the gas channel hole, to prevent corrosive gases and plasma from entering the hole as well as preventing secondary plasma from forming within the holes, the ceramic plug having a plurality of holes that are permeable to gas, i.e., communicate with each other [0047-0055], the plug being made out of aluminum oxide, silicon oxide, magnesium oxide and the like [0055].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Takebayashi in view of van Os with the teachings of Firouzdor, by adding a porous plug. One would be motivated to do so for the predictable result of preventing corrosive gases and plasma from entering the hole as well as preventing secondary plasma from forming within the holes. See MPEP 2143 Motivation A. The resulting apparatus fulfills the limitations of the claim. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP2019-050246 to Takebayashi et al in view of United States Patent No. 5708556 to van Os et al and United States Patent Application No. 2018/0337026 to Firouzdor et al, as applied to Claim 4 above, and in further view of United States Patent Application No. 2017/0358476 to Horiuchi et al.
United States Patent Application No. 2021/0320025 to Takebayashi is used as the English language equivalent (as it is the continuation of PCT/JP2020/009189, the Japanese Application Priority Date being derived from both publications).
The teachings of Takebayashi in view of van Os and Firouzdor are relied upon as set forth in the above 103 rejection of Claim 4.
In regards to Claim 5, Takebayashi in view of van Os and Firouzdor teaches the plug is made out of aluminum oxide, silicon oxide, magnesium oxide and the like [0055], but does not expressly teach the porous body comprises spherical oxide ceramic particles, and a mixed oxide binding the spherical oxide ceramic 10particles. 
Horiuchi teaches a porous material for an electrostatic chuck with a porous body 20 that is formed of spherical aluminum oxide particles and an oxide paste/binding agent [0076-0176], the structure of the porous material reduces the friction resistance of the conduits and reduces pressure loss.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a porous plug analogous to that of Takebayashi in view of van Os and Firouzdor out of a material of an oxide of spherical bodies in an oxide past, as taught by Horiuchi, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  It would be obvious to one of ordinary skill in the art, before the effective filing date, to have changed the material of Takebayashi in view of van Os and Firouzdor with the material of Horiuchi, to reduce pressure loss. See MPEP 2143 Motivation A. The resulting apparatus would fulfill the limitations of Claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6108189 to Weldon, which teaches an electrostatic chuck with heat transfer gas grooves and openings therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716